Case 0:20-cv-60527-WPD Document 13-1 Entered on FLSD Docket 08/18/2020 Page 1 of 17




                                EXHIBIT A
Case 0:20-cv-60527-WPD Document 13-1 Entered on FLSD Docket 08/18/2020 Page 2 of 17




                         SETTLEMENT AGREEMENT AND RELEASE

             This Settlement Agreement and Release (the ''Agreement") is entered into by and
      between Istony Marcelon ("Marcelon") and Phoenix Management Services, Inc. ("Phoenix"),
      and they agree to the terms and conditions set forth below:

             WHEREAS, Marcelon was previously employed by Phoenix;

              WHEREAS, on or about March 11, 2020, Marcelon filed a lawsuit claiming overtime
      violation of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. ("FLSA") in the United States
      District Court, Southern District of Florida, entitled Istony Marcelon   Phoenix Management
      Services. Inc., Case No. 0:20-cv-60527-WPD (the "Action");

              WHEREAS, Phoenix has denied and continues to deny the claims and allegations
      asserted in the Action and any wrongdoing whatsoever;

              WHEREAS, the parties wish to settle their differences and resolve any and all disputes
      and obligations between them, including without limitation, all claims that were or could have
      been raised in the Action and any and all claims arising from Marcelon's employment with,
      and/or separation from, Phoenix;

            THEREFORE, in consideration of the covenants and mutual promises contained in this
      Agreement, the parties agree as follows:

             1.     Recitals.


             The above recitals are true and correct and are incorporated herein by reference for all
      purposes.

             2.     Obligations of Phoenix.

             In consideration of Marcelon's obligations set forth below and to avoid any further
      expenses associated with the costs of litigation:

              a.    Phoenix agrees that, along with other good and sufficient consideration for this
      Agreement, Marcelon will be paid, within twenty (20) business days of(1) Marcelon's execution
      of this Agreement, and predicated on Marcelon not revoking the Agreement, as set forth in
      paragraph 6(0,      and (2) the Court's entry of an order approving this settlement agreement
      and full dismissal of this Action with prejudice, total funds in the gross amount of Nine
      Thousand Dollars and Zero Cents ($9,000.00)(the "Settlement Funds"), which shall be issued as
      follows:

                   (i)     one check made payable to Istony Marcelon in the gross amount of
      $2,500.00, representing all of Mr. Marcelon's alleged unpaid overtime wages, for which
      Marcelon will receive a Form W-2;



                                                                                          Marcelon
                                                                                         Phoenix
Case 0:20-cv-60527-WPD Document 13-1 Entered on FLSD Docket 08/18/2020 Page 3 of 17




                     (ii)    one check made payable to Istony Marcelon in the amount of $2,500.00,
      representing all of Mr. Marcelon's alleged liquidated damages, for which Marcelon will receive a
      Form 1099; and

                     (iii) one check made payable to Bober & Sober, P.A., in the $4,000.00
      representing all fees and costs incurred in this matter. The Parties hereto agree that the amount
      negotiated for attorneys' fees was negotiated separately from the amounts paid to Plaintiff, and
      did not adversely affect Marcelon's recovery.

                     Marcelon expressly agrees to be solely responsible for any tax liability that may
      result from payment of any non-wage Settlement Funds, and expressly acknowledges that
      Phoenix is not liable in any way for any such tax consequences of this settlement. Marcelon
      agrees to defend, indemnify, and hold harmless Phoenix against any loss or liability whatsoever,
      including reasonable attorneys' fees, incurred in any action or proceeding, before any court,
      agency, or arbitrator, to recover any unpaid taxes, penalties, or forfeitures related to the payment
      of the non-wage checks identified in this Paragraph.

             b.      As further consideration, Phoenix agrees that if it is contacted by a prospective
      employer about Marcelon, it will provide the following information: the dates of Marcelon's
      employment and the last position he held (Maintenance). Marcelon promises that he will advise
      all prospective employers to contact Sheldon "Shelly" Goldberg, Office:(954) 640-7070, Email:
      shellvta).phoenixfla.com. or his successor, who shall only respond in writing to such inquiries.

             c.      Sheldon "Shelly" Goldberg shall not disparage Marcelon, directly or indirectly, or
      say anything negative about Marcelon including, but not limited to, members of the press and
      media, present and former employees of Phoenix, or any other third persons. As permitted by
      law such non-disparagement shall expressly include any comments, postings or other
      communications on social media.

             d.      Pursuant to Lynn's Food Stores, Inc. v. U.S. Dep't. of Labor, 69 F.2d 1350, 1352
      (11^ Cir. 1982), the parties shall file a Joint Motion for Settlement Approval and Proposed Order
      Dismissing this Action, and seek the retention ofjurisdiction to enforce this Agreement.

             e.      Release of Plaintiff

             The Defendant, on its own behalf and on behalf of each of its successors and assigns, and
      affiliates (if any), hereby release Marcelon of all claims based in law, equity or otherwise,
      whether direct or contingent, liquidated or unliquidated, accrued or unaccrued, known or
      unknown, suspected or unsuspected, actual or potential, asserted or unasserted, patent or latent,
      matured or unmatured, which the Defendant now owns or holds, have at any time owned or held,
      or may in the future discover that it had owned or had held against Marcelon. This Agreement is
      intended to release any and ail claims against Marcelon as of the date of this Agreement, without
      exception.




                                                                                             Marcelon
                                                                                             Phoenix
Case 0:20-cv-60527-WPD Document 13-1 Entered on FLSD Docket 08/18/2020 Page 4 of 17




             3.      Obiieations of Marcelon.

                      With the sole exception of Marceion's workers' compensation claims asserted by
      Marcelon prior to the execution of this Agreement, Marcelon, on behalf of himself, his heirs,
      executors, administrators, successors, and assigns and all persons who may have a cause of
      action through him ("Marcelon") completely and forever releases Phoenix and its parents,
      subsidiaries, affiliates, divisions, successors and assigns, insurers and reinsurers, past and present
      directors, officers, attorneys (including outside counsel), and employees, and their respective
      heirs and personal representatives and any related or affiliated entities (collectively, "Phoenix")
      from any and all claims, known or unknown, including, without exception, those claims that
      were or could have been asserted in the Action and any other claims arising out of Marceion's
      former employment with Phoenix and the separation therefrom, including, but not limited to, any
      and all claims under Title VII of the Civil Rights Act of 1964, as amended: the Age
      Discrimination in Employment Act ("ADEA"), as amended, and the Older Workers Benefit
      Protection Act; the Civil Rights Act of 1991; 42 U.S.C. § 1981; the Employee Retirement
      Income Security Act of 1974, as amended; the Family and Medical Leave Act; the Americans
      with Disabilities Act of 1990, as amended; the Rehabilitation Act of 1973; the Equal Pay Act;
      the Mational Labor Relations Act; the Occupational Safely and Health Act; the Consolidated
      Omnibus Budget Reconciliation Act; the Genetic Information Non-Discrimination Act of 2008;
      the Pregnancy Discrimination Act of 1978; the Immigration Reform and Control Act; the
      Workers Adjustment and Retraining Notification Act; the Fair Credit Reporting Act; Florida
      Wage Discrimination Law — Fla. Stat. § 448.07; Florida Equal Pay Law — Fla. Stat. § 725.07 and
      Fla. Slat. Ann. § 448.07; the Florida AIDS Act - Fla. Stat. § 1 10.1 125, § 381.00 and § 760.50;
      the Florida Domestic Violence Leave Law; Florida Preservation and Protection of the Right to
      Keep and Bear Arms in Vehicles Act; Florida Discrimination on the Basis of Sickle Cell Trait
      Law - Fla. Stat. § 448.075 el seq.; Florida OSHA - Fla. Stat. Ann. § 442.018(2); the Florida
      Civil Rights Act of 1992; Fla. Stat. § 440.205; the Florida Minimum Wage Act; the Florida
      Whistle Blower's Act; Fla. Stat. § 448.08; any applicable Florida statutes or local ordinances; all
      laws that govem discrimination involving religion, color, race, sex, pregnancy, sexual
      harassment, national origin, marital status, genetic information, age, retaliation, handicap, and/or
      disability; and any other statutory, common law, or public policy claim, whether in tort
      (including, without limitation, any claim for misrepresentation or fraud, assault, battery,
      intentional infliction of emotional distress, torlious interference with employment, defamation,
      invasion of privacy, negligence, or negligent hiring, retention, or supervision) or contract;
      whether federal, stale, or local; whether in law or in equity; whether of any type whatsoever from
      the beginning of the world to these times present. Marceion's complete release additionally
      includes, without limitation, any and all claims for back pay, front pay, attorneys' fees, costs, and
      expenses. Marcelon expressly intends this release to reach to the maximum extent permitted by
      law. The above list of statutes is meant to be illustrative, not exhaustive. However, nothing in
      this Agreement shall be construed to prevent Marcelon from enforcing his rights under this
      Agreement or from asserting claims for his accrued, vested benefits under any employee benefit
      plans in accordance with the terms of such plans and applicable law. if any claim is not subject
      to release, to the extent permitted by law, Marcelon waives any right or ability to be a class or
      collective action representative or to otherwise participate in any putative or certified class,
      collective or multi-party or a proceeding based on such a claim in which Phoenix is a party.

                                                                                               Marcelon
                                                                                               Phoenix
Case 0:20-cv-60527-WPD Document 13-1 Entered on FLSD Docket 08/18/2020 Page 5 of 17




                       Marcelon warrants that, other than the Action, neither he, nor anyone acting on
      his behalf, has filed any civil action, suit, arbitration, administrative charge or legal proceeding,
      whether in court or with an administrative agency, against Phoenix and he has not made any
      assignment or pledge to anyone of any claim against Phoenix. Marcelon further agrees that
      should any person, organization, or other entity file, charge, claim, sue or cause or permit to be
      filed any civil action, suit or legal proceeding involving any matter occun'ing at any time in the
      past against Phoenix, he will not seek nor accept any personal relief in such civil action, suit or
      legal proceeding. However, nothing in this Agreement precludes Marcelon from testifying,
      assisting or participating in any investigation, hearing or proceeding conducted by the EEOC or
      equivalent agency. Marcelon, waives any right to monetary or other recovery should any claim
      be pursued by any person, organization or other entity against Phoenix on his behalf arising out
      of or related to Marcelon's employment or separation from Phoenix.

                      Notwithstanding anything to the contrary anywhere in this Agreement, nothing in
      this Agreement shall affect Marcelon's claim for workers' compensation benefits, pending prior
      to the execution of this Agreement, against Defendant, nor shall anything herein impede his
      ability to pursue such workers' compensation benefits only.

                      The Parties intend this Agreement is intended to be a full and complete release of
      all claims against each other. If the Parties nevertheless initiates a lawsuit against each other in
      violation of this Agreement, the Parties shall be entitled to damages from one another, including,
      without limitation, attorneys' fees and costs incurred in enforcing this Agreement.

                      a.     Neither Marcelon nor anyone else acting on Marcelon's behalf shall
      disparage Phoenix or say anything negative about Phoenix including, but not limited to,
      members of the press and media, present and former employees of Phoenix, or any other third
      persons. As permitted by law such non-disparagement shall expressly include any comments,
      postings or other communications on social media.



                      c.     If Marcelon should be subpoenaed by a court or administrative agency of
      competent jurisdiction to testify about his employment with Phoenix or this Agreement, or to
      produce this Agreement or other documents related to or about his employment with Phoenix,
      then Marcelon shall be allowed to honor the subpoena as required by law, but only after he has
      first given notice to: Lindsay M. Massillon, Esq., LMassillon@fowler-white.com; (305) 789-
      9281 (phone), or her designee, first telephonically within a reasonable time after being served
      with the subpoena, and as soon thereafter as possible in writing, including a copy of the
      subpoena, and in any event, before Marcelon testifies or produces any documents in response to
      the subpoena.

                    d.     Except for workers' compensation claims asserted by Marcelon prior to
      the execution of this Agreement, Marcelon further acknowledges that, after payment of the
      Settlement Funds, he will not pursue any claims for any other wages (including any overtime),
      bonuses, and compensation to which he was entitled by virtue of his former employment with

                                                                                              Marcelon ^/i;!
                                                                                              Phoenix
Case 0:20-cv-60527-WPD Document 13-1 Entered on FLSD Docket 08/18/2020 Page 6 of 17




      Phoenix, as well as any and ail leave or other benefits to which he may have been entitled by
      virtue of his former employment with Phoenix and that, by signing this Agreement, he forever
      waives any right to any compensation (including any overtime), severance, leave of absence
      benefits or other payments of any kind from Phoenix. Marcelon represents that he will not seek
      future employment with Phoenix, and he understands that Phoenix will not employ him if he
      does seek such employment.

                    e.      Nothing herein shall release Phoenix's ability to enforce the terms of this
      Agreement.

             4.      No Admission of Liabilitv.

             The parties acknowledge that this Agreement is not an admission of liability or
      wrongdoing by anyone, but instead reflects the parties' desire to reach a mutual agreement
      concerning Marcelon's separation of employment from Phoenix and resolve the matter without
      additional legal fees and expenses. Phoenix denies any wrongdoing or violation of law.
      Marcelon forever waives all rights to assert that this Agreement was the result of a mistake in
      law or in fact. Further, Marcelon forever waives all rights to assert that any or all of the legal
      theories or factual assumptions used for negotiating purposes are for any reason inaccurate or
      inappropriate.

            ^       Medicare.

             The parties have fully considered Medicare's interest, pursuant to the Medicare
      Secondary Payer rules, and, in doing so, Marcelon has declared that this claim does not involve
      any illness, injury, incident or accident in which medical expenses were incurred. Further,
      Marcelon affirms that he is not Medicare eligible as of the date of execution of this Agreement.
      This affirmation is a material term of this Agreement and without which Marcelon would not
      have entered into this Agreement. Furthermore, notwithstanding any provision herein to the
      contrary, Marcelon does not release any claim he may have against Phoenix for any medical
      expenses paid by Medicare on his behalf. Accordingly, Medicare has no interest in the payment
      under this Agreement. If Medicare (or the agency representing Medicare's interest) later
      determines that it does have an interest in the payment to his under this Agreement, Marcelon
      will indemnify Phoenix as soon as possible for any payments and/or penalties Phoenix makes to
      Medicare (or the agency collecting on behalf of Medicare) as a result of the payment under this
      Agreement.

             6.     The ADEA.

             In accordance with the requirements of the Age Discrimination in Employment Act
      ("the ADEA"),as amended by the Older Worker Benefit Protection Act of 1990, by signing
      this Agreement and initialing each page, Marcelon certifies that he understands this
      Agreement and acknowledges the following:

             (a)     He has carefully read and fully understands all of the provisions of this
      Agreement;

                                                                                           MarceloiiTf^
                                                                                           Phoenix
Case 0:20-cv-60527-WPD Document 13-1 Entered on FLSD Docket 08/18/2020 Page 7 of 17




            (b)    He understands and agrees that he has been given a reasonable period of
      time(up to 21 days)from receipt of this Agreement to consider its terms before signing it;

             (c)   He has been encouraged to review this Agreement with an attorney of his
      choice and he, in fact, did so;

             (d)     He understands that this Agreement does not cover rights or claims that may
      arise after he signs this Agreement;

            (e)      He agrees to the terms of this Agreement knowingly, voluntarily, and without
      intimidation, coercion or pressure and intend to be legally bound by this Agreement; and

             (f)    He is advised and understands that after he signs this Agreement, he has
      seven (7) days from the date he signs the Agreement, to revoke the release of any age
      discrimination claim ("the Waiting Period"). ANY REVOCATION WITHIN THIS
      SEVEN DAY PERIOD MUST BE SUBMITTED IN WRITING TO: (1) LINDSAY M.
      MASSILLON, ESQ., FOWLER WHITE BURNETT, P.A., 1395 BRICKELL AVENUE,
      14TH FLOOR, MIAMI, FLORIDA 33131, FAX NO. 305-728-7554, AND (2) STATE: I
      HEREBY REVOKE MY ACCEPTANCE OF OUR SETTLEMENT AGREEMENT."
      THE REVOCATION MUST BE PERSONALLY DELIVERED OR SENT BY
      FACSIMILE AS STATED ABOVE. MARCELON UNDERSTANDS THAT IN THE
      EVENT HE EXERCISES HIS RIGHT OF REVOCATION,THIS AGREEMENT SHALL
      BECOME NULL AND VOID IN ITS ENTIRETY AND THE AGREEMENT IS
      NEITHER EFFECTIVE NOR ENFORCEABLE UNTIL THE EXPIRATION OF THE
      WAITING PERIOD.

              7.     General Terms.

                     a.     The parties affirm that the terms stated in this Agreement are the only
      consideration for them to sign this Agreement, and no other promise or agreement of any kind
      has been made to or with them by any person or entity whomsoever to cause them to execute this
      Agreement, and that they fully understand the meaning and intent of this Agreement, including
      but not limited to its final and binding effect. This Agreement contains the entire agreenrient
      between the parties and replaces any and all prior contracts, agreements, or understandings
      between the parties arising out of or relating to Marcelon's employment with, and separation
      from. Phoenix. This Agreement may only be changed in a writing signed by both Phoenix and
      Marcelon.

                      b.     This Agreement shall be construed, enforced and interpreted in accordance
       with tlie laws of the State of Florida, without regard to Florida's conflict of laws principles. The
      Parties shall request, as a condition of settlement, that the U.S. District Court retain jurisdiction
      to enforce the terms of this Agreement. In the event the Court declines to retain Jurisdiction, the
      exclusive venue for any action to enforce or construe the Agreement shall be in Broward County,
       Florida. Marcelon specifically consents to personal jurisdiction in this venue. THE PARTIES


                                                                                              Marcelon
                                                                                              Phoenix
Case 0:20-cv-60527-WPD Document 13-1 Entered on FLSD Docket 08/18/2020 Page 8 of 17




      SPECIFICALLY WAIVE ANY RIGHT TO A JURY TRIAL IN THE EVENT OF A
      LEGAL ACTION TO ENFORCE THIS AGREEMENT.

                    c.      If one or more provisions of this Agreement is held to be unenforceable,
      the remaining provisions nonetheless shall be enforced to the maximum extent possible.

                      d.      If any legal action, proceeding or hearing is brought by any party to this
      Agreement to enforce the terms and conditions of this Agreement, then the prevailing party shall
      be entitled to recover reasonable attorneys' fees and costs.

                      e.      This Agreement is binding upon, and shall inure to the benefit of, the
      parties and their respective heirs, executors, administrators, successors and assigns.

             8.     Counterparts.

             This Agreement may be executed in counterparts, and if so executed each such
      counterpart shall have the force and effect of an original. The person(s) signing this Agreement
      on behalf of Phoenix is authorized to do so.

           ISTONY MARCELON AFFIRMS THAT:(1) HE HAS CAREFULLY READ THIS
      AGREEMENT AND KNOWS AND UNDERSTANDS ITS CONTENTS, (2) HE HAS
      BEEN ADVISED OF HIS RIGHT TO CONSULT WITH AN ATTORNEY ABOUT THIS
      AGREEMENT, (3) HE HAS BEEN GIVEN A REASONABLE PERIOD OF TIME
      WITHIN WHICH TO CONSIDER THIS AGREEMENT,(4) HE ENTERS INTO THIS
      AGREEMENT KNOWINGLY AND VOLUNTARILY, AND (5) HE INDICATES HIS
      CONSENT AND AGREEMENT BY INITIALING EACH PAGE AND SIGNING THE
      SIGNATURE PAGE.




                                                                                          (Marcelon)
                                              )NY MARCELON
                                           ISTONY




                                           Phoenix Management Services, Inc.            (Phoenix)


                                            By:
                                           Name:

                                            Title: _
                                            Date:




                                                                                            Marcelon^^^^
                                                                                            Phoenix
Case 0:20-cv-60527-WPD Document 13-1 Entered on FLSD Docket 08/18/2020 Page 9 of 17




      Twenty One(21) Day Waiver

      I, ISTONY MARCELON, hereby acknowledge that I have been granted up to 21 days to
      consider this agreement, and that I liave elected to waive the remaining portion of that period and
      execute the document on this date.




       STONY M       CELON




                                                                                             Marcelon
                                                                                            Phoenix
Case 0:20-cv-60527-WPD Document 13-1 Entered on FLSD Docket 08/18/2020 Page 10 of 17




                         SETTLEMENT AGREEMENT AND RELEASE

            This Settlement Agreement and Release (the “Agreement”) is entered into by and
     between Istony Marcelon (“Marcelon”) and Phoenix Management Services, Inc. (“Phoenix”),
     and they agree to the terms and conditions set forth below:

            WHEREAS, Marcelon was previously employed by Phoenix;

             WHEREAS, on or about March 11, 2020, Marcelon filed a lawsuit claiming overtime
     violation of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. ("FLSA") in the United States
     District Court, Southern District of Florida, entitled Istony Marcelon v. Phoenix Management
     Services, Inc., Case No. 0:20-cv-60527-WPD (the "Action");

             WHEREAS, Phoenix has denied and continues to deny the claims and allegations
     asserted in the Action and any wrongdoing whatsoever;

             WHEREAS, the parties wish to settle their differences and resolve any and all disputes
     and obligations between them, including without limitation, all claims that were or could have
     been raised in the Action and any and all claims arising from Marcelon's employment with,
     and/or separation from, Phoenix;

           THEREFORE, in consideration of the covenants and mutual promises contained in this
     Agreement, the parties agree as follows:

            I.      Recitals.

            The above recitals are true and correct and are incorporated herein by reference for all
     purposes.

            2.      Obligations of Phoenix.

            In consideration of Marcelon’s obligations set forth below and to avoid any further
     expenses associated with the costs of litigation:

             a.     Phoenix agrees that, along with other good and sufficient consideration for this
     Agreement, Marcelon will be paid, within twenty (20) business days of (1) Marcelon's execution
     of this Agreement, and predicated on Marcelon not revoking the Agreement, as set forth in
     paragraph 6(f), infra, and (2) the Court's entry of an order approving this settlement agreement
     and full dismissal of this Action with prejudice, total funds in the gross amount of Nine
     Thousand Dollars and Zero Cents ($9,000.00) (the “Settlement Funds”), which shall be issued as
     follows:

                   (0      one check made payable to Istony Marcelon in the gross amount of
     $2,500.00, representing all of Mr. Marcelon's alleged unpaid overtime wages, for which
     Marcelon will receive a Form W-2;


                                                                                         Marcelon
                                                                                         Phoenix
                                                    1
Case 0:20-cv-60527-WPD Document 13-1 Entered on FLSD Docket 08/18/2020 Page 11 of 17




                    ('0     one check made payable to Istony Marcelon in the amount of $2,500.00,
     representing all of Mr. Marcelon's alleged liquidated damages, for which Marcelon will receive a
     Form 1099; and

                    (iii) one check made payable to Bober & Bober, P.A., in the $4,000.00
     representing all fees and costs incurred in this matter. The Parties hereto agree that the amount
     negotiated for attorneys’ fees was negotiated separately from the amounts paid to Plaintiff, and
     did not adversely affect Marcelon’s recovery.

                    Marcelon expressly agrees to be solely responsible for any tax liability that may
     result from payment of any non-wage Settlement Funds, and expressly acknowledges that
     Phoenix is not liable in any way for any such tax consequences of this settlement. Marcelon
     agrees to defend, indemnify, and hold harmless Phoenix against any loss or liability whatsoever,
     including reasonable attorneys’ fees, incurred in any action or proceeding, before any court,
     agency, or arbitrator, to recover any unpaid taxes, penalties, or forfeitures related to the payment
     of the non-wage checks identified in this Paragraph.

            b.      As further consideration, Phoenix agrees that if it is contacted by a prospective
     employer about Marcelon, it will provide the following information: the dates of Marcelon’s
     employment and the last position he held (Maintenance). Marcelon promises that he will advise
     all prospective employers to contact Sheldon "Shelly" Goldberg, Office: (954) 640-7070, Email:
     shellv@,phoenixfla.com. or his successor, who shall only respond in writing to such inquiries.

            c.     Sheldon "Shelly" Goldberg shall not disparage Marcelon, directly or indirectly, or
     say anything negative about Marcelon including, but not limited to, members of the press and
     media, present and former employees of Phoenix, or any other third persons. As permitted by
     law such non-disparagement shall expressly include any comments, postings or other
     communications on social media.

             d.     Pursuant to Lynn's Food Stores, Inc. v. U.S. Dep't. of Labor, 69 F.2d 1350, 1352
     (11th Cir. 1982), the parties shall file a Joint Motion for Settlement Approval and Proposed Order
     Dismissing this Action, and seek the retention of jurisdiction to enforce this Agreement.

            e.      Release of Plaintiff

              The Defendant, on its own behalf and on behalf of each of its successors and assigns, and
     affiliates (if any), hereby release Marcelon of all claims based in law, equity or otherwise,
     whether direct or contingent, liquidated or unliquidated, accrued or unaccrued, known or
     unknown, suspected or unsuspected, actual or potential, asserted or unasserted, patent or latent,
     matured or unmatured, which the Defendant now owns or holds, have at any time owned or held,
     or may in the future discover that it had owned or had held against Marcelon. This Agreement is
     intended to release any and all claims against Marcelon as of the date of this Agreement, without
     exception.




                                                                                            Marcelon

                                                      2
                                                                                            Phoenix
                                                                                                   •S
Case 0:20-cv-60527-WPD Document 13-1 Entered on FLSD Docket 08/18/2020 Page 12 of 17




             3.      Obligations of Marcelon.

                      With the sole exception of Marcelon's workers' compensation claims asserted by
      Marcelon prior to the execution of this Agreement, Marcelon, on behalf of himself, his heirs,
      executors, administrators, successors, and assigns and all persons who may have a cause of
      action through him ("Marcelon") completely and forever releases Phoenix and its parents,
      subsidiaries, affiliates, divisions, successors and assigns, insurers and reinsurers, past and present
      directors, officers, attorneys (including outside counsel), and employees, and their respective
      heirs and personal representatives and any related or affiliated entities (collectively, “Phoenix")
      from any and all claims, known or unknown, including, without exception, those claims that
      were or could have been asserted in the Action and any other claims arising out of Marcelon’s
      former employment with Phoenix and the separation therefrom, including, but not limited to, any
      and all claims under Title VII of the Civil Rights Act of 1964, as amended; the Age
      Discrimination in Employment Act (“ADEA”), as amended, and the Older Workers Benefit
      Protection Act; the Civil Rights Act of 1991; 42 U.S.C. § 1981; the Employee Retirement
      Income Security Act of 1974, as amended; the Family and Medical Leave Act; the Americans
      with Disabilities Act of 1990, as amended; the Rehabilitation Act of 1973; the Equal Pay Act;
     the National Labor Relations Act; the Occupational Safety and Health Act; the Consolidated
      Omnibus Budget Reconciliation Act; the Genetic Information Non-Discrimination Act of 2008;
     the Pregnancy Discrimination Act of 1978; the Immigration Reform and Control Act; the
      Workers Adjustment and Retraining Notification Act; the Fair Credit Reporting Act; Florida
      Wage Discrimination Law - Fla. Stat. § 448.07; Florida Equal Pay Law - Fla. Stat. § 725.07 and
     Fla. Stat. Ann. § 448.07; the Florida AIDS Act - Fla. Stat. § 110.1125, § 381.00 and § 760.50;
     the Florida Domestic Violence Leave Law; Florida Preservation and Protection of the Right to
     Keep and Bear Arms in Vehicles Act; Florida Discrimination on the Basis of Sickle Cell Trait
     Law - Fla. Stat. § 448.075 et seq.; Florida OSHA - Fla. Stat. Ann. § 442.018(2); the Florida
     Civil Rights Act of 1992; Fla. Stat. § 440.205; the Florida Minimum Wage Act; the Florida
     Whistle Blower’s Act; Fla. Stat. § 448.08; any applicable Florida statutes or local ordinances; all
     laws that govern discrimination involving religion, color, race, sex, pregnancy, sexual
     harassment, national origin, marital status, genetic information, age, retaliation, handicap, and/or
     disability; and any other statutory, common law, or public policy claim, whether in tort
     (including, without limitation, any claim for misrepresentation or fraud, assault, battery,
     intentional infliction of emotional distress, tortious interference with employment, defamation,
     invasion of privacy, negligence, or negligent hiring, retention, or supervision) or contract;
     whether federal, state, or local; whether in law or in equity; whether of any type whatsoever from
     the beginning of the world to these times present. Marcelon's complete release additionally
     includes, without limitation, any and all claims for back pay, front pay, attorneys’ fees, costs, and
     expenses. Marcelon expressly intends this release to reach to the maximum extent permitted by
     law. The above list of statutes is meant to be illustrative, not exhaustive. However, nothing in
     this Agreement shall be construed to prevent Marcelon from enforcing his rights under this
     Agreement or from asserting claims for his accrued, vested benefits under any employee benefit
     plans in accordance with the terms of such plans and applicable law. If any claim is not subject
     to release, to the extent permitted by law, Marcelon waives any right or ability to be a class or
     collective action representative or to otherwise participate in any putative or certified class,
     collective or multi-party or a proceeding based on such a claim in which Phoenix is a party.

                                                                                              Marcelon
                                                                                              Phoenix
                                                       3
Case 0:20-cv-60527-WPD Document 13-1 Entered on FLSD Docket 08/18/2020 Page 13 of 17




                      Marcelon warrants that, other than the Action, neither he, nor anyone acting on
     his behalf, has filed any civil action, suit, arbitration, administrative charge or legal proceeding,
     whether in court or with an administrative agency, against Phoenix and he has not made any
     assignment or pledge to anyone of any claim against Phoenix. Marcelon further agrees that
     should any person, organization, or other entity file, charge, claim, sue or cause or permit to be
     filed any civil action, suit or legal proceeding involving any matter occurring at any time in the
     past against Phoenix, he will not seek nor accept any personal relief in such civil action, suit or
     legal proceeding. However, nothing in this Agreement precludes Marcelon from testifying,
     assisting or participating in any investigation, hearing or proceeding conducted by the EEOC or
     equivalent agency. Marcelon, waives any right to monetary or other recovery should any claim
     be pursued by any person, organization or other entity against Phoenix on his behalf arising out
     of or related to Marcelon’s employment or separation from Phoenix.

                     Notwithstanding anything to the contrary anywhere in this Agreement, nothing in
     this Agreement shall affect Marcelon’s claim for workers' compensation benefits, pending prior
     to the execution of this Agreement, against Defendant, nor shall anything herein impede his
     ability to pursue such workers' compensation benefits only.

                     The Parties intend this Agreement is intended to be a full and complete release of
     all claims against each other. If the Parties nevertheless initiates a lawsuit against each other in
     violation of this Agreement, the Parties shall be entitled to damages from one another, including,
     without limitation, attorneys’ fees and costs incurred in enforcing this Agreement.

                    a.    Neither Marcelon nor anyone else acting on Marcelon’s behalf shall
     disparage Phoenix or say anything negative about Phoenix including, but not limited to,
     members of the press and media, present and former employees of Phoenix, or any other third
     persons. As permitted by law such non-disparagement shall expressly include any comments,
     postings or other communications on social media.



                    c.      If Marcelon should be subpoenaed by a court or administrative agency of
     competent jurisdiction to testify about his employment with Phoenix or this Agreement, or to
     produce this Agreement or other documents related to or about his employment with Phoenix,
     then Marcelon shall be allowed to honor the subpoena as required by law, but only after he has
     first given notice to: Lindsay M. Massillon, Esq., LMassiIlon@fowler-white.com; (305) 789-
     9281 (phone), or her designee, first telephonically within a reasonable time after being served
     with the subpoena, and as soon thereafter as possible in writing, including a copy of the
     subpoena, and in any event, before Marcelon testifies or produces any documents in response to
     the subpoena.

                   d.      Except for workers’ compensation claims asserted by Marcelon prior to
     the execution of this Agreement, Marcelon further acknowledges that, after payment of the
     Settlement Funds, he will not pursue any claims for any other wages (including any overtime),
     bonuses, and compensation to which he was entitled by virtue of his former employment with


                                                                                             Marcelon
                                                                                             Phoenix
                                                      4
Case 0:20-cv-60527-WPD Document 13-1 Entered on FLSD Docket 08/18/2020 Page 14 of 17




     Phoenix, as well as any and all leave or other benefits to which he may have been entitled by
     virtue of his former employment with Phoenix and that, by signing this Agreement, he forever
     waives any right to any compensation (including any overtime), severance, leave of absence
     benefits or other payments of any kind from Phoenix. Marcelon represents that he will not seek
     future employment with Phoenix, and he understands that Phoenix will not employ him if he
     does seek such employment.

                    e.     Nothing herein shall release Phoenix’s ability to enforce the terms of this
     Agreement.

            4.      No Admission of Liability.

             The parties acknowledge that this Agreement is not an admission of liability or
     wrongdoing by anyone, but instead reflects the parties’ desire to reach a mutual agreement
     concerning Marcelon’s separation of employment from Phoenix and resolve the matter without
     additional legal fees and expenses. Phoenix denies any wrongdoing or violation of law.
     Marcelon forever waives all rights to assert that this Agreement was the result of a mistake in
     law or in fact. Further, Marcelon forever waives all rights to assert that any or all of the legal
     theories or factual assumptions used for negotiating purposes are for any reason inaccurate or
     inappropriate.

            5.     Medicare.

             The parties have fully considered Medicare's interest, pursuant to the Medicare
     Secondary Payer rules, and, in doing so, Marcelon has declared that this claim does not involve
     any illness, injury, incident or accident in which medical expenses were incurred. Further,
     Marcelon affirms that he is not Medicare eligible as of the date of execution of this Agreement.
     This affirmation is a material term of this Agreement and without which Marcelon would not
     have entered into this Agreement. Furthermore, notwithstanding any provision herein to the
     contrary, Marcelon does not release any claim he may have against Phoenix for any medical
     expenses paid by Medicare on his behalf. Accordingly, Medicare has no interest in the payment
     under this Agreement. If Medicare (or the agency representing Medicare's interest) later
     determines that it does have an interest in the payment to his under this Agreement, Marcelon
     will indemnify Phoenix as soon as possible for any payments and/or penalties Phoenix makes to
     Medicare (or the agency collecting on behalf of Medicare) as a result of the payment under this
     Agreement.

            6.     The ADEA.

            In accordance with the requirements of the Age Discrimination in Employment Act
     ("the ADEA"), as amended by the Older Worker Benefit Protection Act of 1990, by signing
     this Agreement and initialing each page, Marcelon certifies that he understands this
     Agreement and acknowledges the following:

           (a)     He has carefully read and fully understands all of the provisions of this
     Agreement;

                                                                                          Marcelon
                                                                                          Phoenix
                                                     5
Case 0:20-cv-60527-WPD Document 13-1 Entered on FLSD Docket 08/18/2020 Page 15 of 17




            (b)    He understands and agrees that he has been given a reasonable period of
     time (up to 21 days) from receipt of this Agreement to consider its terms before signing it;

            (c)    He has been encouraged to review this Agreement with an attorney of his
     choice and he, in fact, did so;

             (d)    He understands that this Agreement does not cover rights or claims that may
     arise after he signs this Agreement;

            (e)     He agrees to the terms of this Agreement knowingly, voluntarily, and without
     intimidation, coercion or pressure and intend to be legally bound by this Agreement; and

             (0    He is advised and understands that after he signs this Agreement, he has
     seven (7) days from the date he signs the Agreement, to revoke the release of any age
     discrimination claim ("the Waiting Period"). ANY REVOCATION WITHIN THIS
     SEVEN DAY PERIOD MUST BE SUBMITTED IN WRITING TO: (1) LINDSAY M.
     MASSILLON, ESQ., FOWLER WHITE BURNETT, P.A., 1395 BRICKELL AVENUE,
     14TH FLOOR, MIAMI, FLORIDA 33131, FAX NO. 305-728-7554, AND (2) STATE: I
     HEREBY REVOKE MY ACCEPTANCE OF OUR SETTLEMENT AGREEMENT."
     THE REVOCATION MUST BE PERSONALLY DELIVERED OR SENT BY
     FACSIMILE AS STATED ABOVE. MARCELON UNDERSTANDS THAT IN THE
     EVENT HE EXERCISES HIS RIGHT OF REVOCATION, THIS AGREEMENT SHALL
     BECOME NULL AND VOID IN ITS ENTIRETY AND THE AGREEMENT IS
     NEITHER EFFECTIVE NOR ENFORCEABLE UNTIL THE EXPIRATION OF THE
     WAITING PERIOD.

             7.     General Terms.

                    a.      The parties affirm that the terms stated in this Agreement are the only
     consideration for them to sign this Agreement, and no other promise or agreement of any kind
     has been made to or with them by any person or entity whomsoever to cause them to execute this
     Agreement, and that they fully understand the meaning and intent of this Agreement, including
     but not limited to its final and binding effect. This Agreement contains the entire agreement
     between the parties and replaces any and all prior contracts, agreements, or understandings
     between the parties arising out of or relating to Marcelon’s employment with, and separation
     from, Phoenix. This Agreement may only be changed in a writing signed by both Phoenix and
     Marcelon.

                     b.      This Agreement shall be construed, enforced and interpreted in accordance
     with the laws of the State of Florida, without regard to Florida’s conflict of laws principles. The
     Parties shall request, as a condition of settlement, that the U.S. District Court retain jurisdiction
     to enforce the terms of this Agreement. In the event the Court declines to retain jurisdiction, the
     exclusive venue for any action to enforce or construe the Agreement shall be in Broward County,
     Florida. Marcelon specifically consents to personal jurisdiction in this venue. THE PARTIES



                                                                                             Marcelon
                                                                                             Phoenix
                                                      6
Case 0:20-cv-60527-WPD Document 13-1 Entered on FLSD Docket 08/18/2020 Page 16 of 17




     SPECIFICALLY WAIVE ANY RIGHT TO A JURY TRIAL IN THE EVENT OF A
     LEGAL ACTION TO ENFORCE THIS AGREEMENT.

                    c.     If one or more provisions of this Agreement is held to be unenforceable,
     the remaining provisions nonetheless shall be enforced to the maximum extent possible.

                     d.      If any legal action, proceeding or hearing is brought by any party to this
     Agreement to enforce the terms and conditions of this Agreement, then the prevailing party shall
     be entitled to recover reasonable attorneys’ fees and costs.

                     e.     This Agreement is binding upon, and shall inure to the benefit of, the
     parties and their respective heirs, executors, administrators, successors and assigns.

            8.     Counterparts.

            This Agreement may be executed in counterparts, and if so executed each such
     counterpart shall have the force and effect of an original. The person(s) signing this Agreement
     on behalf of Phoenix is authorized to do so.

          ISTONY MARCELON AFFIRMS THAT: (1) HE HAS CAREFULLY READ THIS
     AGREEMENT AND KNOWS AND UNDERSTANDS ITS CONTENTS, (2) HE HAS
     BEEN ADVISED OF HIS RIGHT TO CONSULT WITH AN ATTORNEY ABOUT THIS
     AGREEMENT, (3) HE HAS BEEN GIVEN A REASONABLE PERIOD OF TIME
     WITHIN WHICH TO CONSIDER THIS AGREEMENT, (4) HE ENTERS INTO THIS
     AGREEMENT KNOWINGLY AND VOLUNTARILY, AND (5) HE INDICATES HIS
     CONSENT AND AGREEMENT BY INITIALING EACH PAGE AND SIGNING THE
     SIGNATURE PAGE.



                                                                                         (Marcelon)
                                          ISTONY MARCELON
                                          Date:


                                          Phoenix Management Services, Inc.            (Phoenix)


                                          By:                  Icect
                                          Name:     ^ L d-[            lr$bi   /tPp

                                          Title:
                                          Date:      ^//7/a o_________


                                                                                          Marcelon
                                                                                          Phoenix
                                                    7
Case 0:20-cv-60527-WPD Document 13-1 Entered on FLSD Docket 08/18/2020 Page 17 of 17




     Twenty One (21) Day Waiver

     I, ISTONY MARCELON, hereby acknowledge that I have been granted up to 21 days to
     consider this agreement, and that 1 have elected to waive the remaining portion of that period and
     execute the document on this date.



     ISTONY MARCELON                              Date




                                                                                          Marcelon
                                                                                          Phoenix
                                                     8
